Citation Nr: 1410927	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-33 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease and a stent placement prior to January 10, 2013, and 30 percent thereafter.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1971 to April 1974, with 8 months prior active service.

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a December 2013 rating decision, the RO increased the rating for coronary heart disease and a stent placement from 10 to 30 percent, effective January 10, 2013.  As this is not the highest rating available for this disability, the appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993).

A review of the Veteran's Virtual VA file reveals pertinent records as noted in the facts below.  There are no pertinent records in the VBMS file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends his coronary artery disease and stent placement warrant a disability rating higher than 10 percent for the period prior to January 10, 2013, and a rating higher than 30 percent for the period thereafter.

The VA provided the Veteran with a heart examination in June 2011.  In the examination report, the examiner noted there was evidence of cardiac hypertrophy or dilatation based on a June 1, 2010 echocardiogram, March 31, 2011 EKG, and June 13, 2011 chest X-ray.  The examiner also noted the Veteran's left ventricular ejection fraction was 35 percent, based on a June 6, 2010 test.  The RO requested a clarifying opinion of the June 2011 VA examination as to whether or not there was evidence of left ventricular hypertrophy, and clarification of the reported ejection fraction.  There are other ejection fractions recorded that are much higher.

In a January 2012 clarifying opinion, the examiner referenced an April 2011 chest X-ray, noted that an echocardiogram could not be located for July 2010, and ultimately made a finding of no evidence of left ventricular hypertrophy based on a July 2010 stress test.  The examiner provided no clarification or explanation of the ejection fraction of 35 percent.  Further, the reported date of the EKG seems wrong, it was reportedly done in June 2010, not July.

Upon review of the evidence of record, the Board notes the June 1, 2010 echocardiogram, March 31, 2011 EKG, and June 6, 2010 ejection fraction test do not appear to be of record.  The RO should update the record with these test results and make them available to a VA examiner for another clarifying opinion.  The VA examiner should then determine whether or not any of the aforementioned tests indicate evidence of left ventricular hypertrophy or dilatation, and comment on the significance, if any, of the ejection fraction of 35 percent.  

The Board further notes VA treatment records show the Veteran has had another stent placement since his most recent VA examination in January 2013.  It is for the RO to determine whether a new VA heart examination is warranted.

Inasmuch as the case is being remanded for an addendum, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any private treatment records that might be outstanding, as needed.  Further, obtain all pertinent outstanding VA treatment records, to include the June 1, 2010 echocardiogram, March 31, 2011 EKG, and June 6, 2010 ejection fraction test.  All attempts to obtain records should be documented in the claims file.

2.  After all records have been received, refer the Veteran's claims file to the January 2012 VA examiner who provided the addendum opinion to the June 2011 VA heart examination or, if unavailable, to another suitably qualified VA examiner for another clarifying opinion as to the severity of the Veteran's coronary artery disease.  Provide the examiner with a copy of the Veteran's claims file, to include the June 1, 2010 echocardiogram, March 31, 2011 EKG, and June 6, 2010 ejection fraction test.  The examiner must review the Veteran's claims folder and Virtual VA file.  The examination report should indicate that these files were reviewed.

The examiner is asked to respond to the following:

(a)  Determine whether or not the June 1, 2010 echocardiogram, March 31, 2011 EKG, and June 13, 2011 chest X-ray indicated evidence of left ventricular hypertrophy or dilatation at the time.

(b)  Comment on the significance, if any, of the ejection fraction of 35 percent from the June 6, 2010 test.  Can that reported finding be reconciled with the other reported readings that are on file?  Please explain.

The examiner must take into account the evidence and lay testimony from the Veteran.  

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  If it is determined that additional examination is needed, one should be scheduled.

3.  Readjudicate the issues on appeal and determine whether a new VA heart disease examination is warranted as the result of the Veteran's January 2013 stent placement.  If the benefits sought remain denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


